Title: To George Washington from Brigadier General Edward Hand, 29 March 1780
From: Hand, Edward
To: Washington, George


          
            Sir
            Morris Town 29th March 1780
          
          Having Agreable to your Excy’s desire considered the present situation of our Forces as well in South Carolina as elsewhere, with as much Attention as I am capable of—I beg leave to Offer it as my Opinion that detaching any part of the Troops now assembled in this quarter, Before the Views of the Enemy at New York can be penetrated, would be impropper.
          1st. Because no movement from this place at the present day can influence the fate of Charlestown.
          2dly Because if Charlestown with the force in it should fall, the Troops under the Commd of Genl Woodford (which in my opinion cant get into the Town) when joined to the Cavalry under Genl Moultrie’s Direction, will form a Body Sufficient to countenance the Assembling of the Militia of the Country, with such other Succours as Virginia & N. Carolina may be Able to draw forth, and in a Great measure to prevent the Enemy from distressing the Country by detachments, which are the Only Advantages that could be derived from a Detachment made at this time.
          3dly. Because the probable loss of Men on so long a march, & from their Arival in that Southern Climate in the Sickly season, would be

Attended with many bad consequences, add to this the Uncertainty of Obtaining an immediate supply of Provisions & other stores for any considerable Body of Troops on the March.
          4thly. Because it would prevent your Excy from making any advantage of the Situation of the Enemy, should they expose themselves by diminishing their present strength at New York in a considerable degree.
          5thly. Because our detaching largely would probably, instead of inducing the Enemy to follow the example determine them to continue their force here, which would Give them too great a superiority in this Quarter, where more dangerous consequences might Arise to us from their Operations than could follow even the reduction of Charlestown.
          Your Excy will also please to Observe that as the season in which the heat suspends every Military Operation in S. Carolina must arive before the effects of a detachment from this Army could be felt there, no bad consequences can Arise from waiting further intelligence from the Southward, & Observing the motions of the Enemy at N. York a little longer.
          A Body of men leaving this place in June or July may get to S. Carolina in time to act as Early as if they were to March immediately moreover should the Enemy (admiting them in Possession of Charlestown & N. York) having drawn our force to the Southward, & contenting themselves with leaving a Garrison in Charlestown, return suddenly with a considerable force, the consequences would be Alarming. I have the Honour to be Sir with much respect your Excy most Obedt and most Hble Servt
          
            Edwd Hand
          
        